Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11- 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyeon (US 20180166007).
Regarding claim 1 Hyeon teaches a backlight module (fig. 1), comprising: 
a plurality of backplanes (fig. 3, 110-1, 110-2) that are combined; wherein a plurality of light emitting units are disposed on the backplane in an array ([0037] FIG. 1, a display apparatus 100 according to an example embodiment of the present disclosure may be realized in the form that a plurality of display modules 110-1, 110-2, 110-3, 110-4, . . . , 110-n are physically connected to each other. In this case, each of the plurality of display modules may include a number of pixels arranged in a matrix form, for example, self-luminous pixels. Specifically, the display apparatus module may be implemented as a LED module in which each of a number of pixels is realized as a LED pixel, or a LED cabinet in which a plurality of LED modules are connected to each other, but the example is not limited thereto. In this case, each pixel may include a red LED, a green LED and a blue LED, which are sub-pixels [0051]), 
the light emitting units ([0045] he display 110 may be configured in the form that a plurality of display modules are connected and assembled. In this case, each of the plurality of display modules may include a number of pixels arranged in a matrix form, for example, self-luminous pixels. According to an example embodiment, the display 110 may be realized as a plurality of LED modules (LED module including at least one LED element) and/or a plurality of LED cabinets) are configured for emitting light under control (fig. 3, [0071] n this case, in a state in which a reverse voltage is applied to the pixels 10, the processor 120 may apply a forward driving voltage to only the pixels 50 from among pixels included in the plurality of display modules 110-1, 110-2, . . . , 110-n. In this case, a reverse current flows in the pixels 10 by the light emitted from the pixels 50, and the processor 120 may measure a first voltage across a resistor connected to the pixels 10 by the reverse current flowing through the pixels 10) of power source high potential signals (fig. 6B, Vb) and power source low potential signals (fig. 6B, Va); 
wherein the light emitting units include first light emitting units that are located in a combining area of adjacent backplanes and second light emitting units that are located in other areas of the backplanes (fig. 2 in between 110-1 and 110-2); 
wherein on at least one of the backplanes, intensity of first power source high potential signals corresponding to the first light emitting units is greater than that of second power source high potential signals corresponding to the second light emitting units (fig. 6B, S620 Va< Vb).
Regarding claim 2 Hyeon teaches wherein for two adjacent backplanes (fig. 6A), the intensity of the first power source high potential signals, corresponding to any one of the backplanes is greater than that of the second power source high potential signals corresponding to the same backplane (fig. 6B, S620 Va< Vb).

Regarding claim 3 Hyeon teaches wherein the intensity of the first power source high potential signals corresponding to the two backplanes are equal (fig. 4, V1, across claim 14, method as claimed in claim 9, wherein the adjusting comprises reducing a gain with respect to the second adjacent pixels by the predetermined threshold value when the determining determines that the first voltage is smaller than or equal to the second voltage).

Regarding claim 4 Hyeon teaches wherein for two adjacent backplanes, the intensity of the first power source high potential signals corresponding to one of the two backplanes is greater than that of the second power source high potential signals corresponding to the same backplane (fig. 6B, S620 Va< Vb), and 
the intensity of first power source high potential signals corresponding to the other backplane is equal to that of the second power source high potential signals corresponding to the same backplane (fig. 4, claim 14, method as claimed in claim 9, wherein the adjusting comprises reducing a gain with respect to the second adjacent pixels by the predetermined threshold value when the determining determines that the first voltage is smaller than or equal to the second voltage).

Regarding claim 5 Hyeon teaches wherein on the backplanes, a same row of light emitting units are connected to a same power source (fig. 4, Va) high potential signal wire that inputs the same power source high potential signals to every light emitting unit of the corresponding row (fig. 4).

Regarding claim 6 Hyeon teaches wherein on the backplanes, the intensity of the power source low potential signals (fig. 4, ground side in the bottom) corresponding to each of the light emitting units, respectively, are equal (fig. 4, ground side in the bottom of LEDs).

Regarding claim 7 Hyeon teaches wherein the plurality of backplanes are each connected with a corresponding driving chip (fig. 7, display driver) that input the first power source high potential signals and the second power source high potential signals to the light emitting units (fig. 3-4, and 6B).

Regarding claim 8 Hyeon teaches wherein the driving chip (fig. 5) is configured for querying ([0048] [0049]) a corresponding voltage compensation value from a locally stored voltage compensation comparison table according to a brightness difference between the combining area and the other areas ([0040] [00041]), and then adds the voltage compensation value to the second power source high potential signal to obtain the first power source high potential signal (fig. 6B).

Regarding claim 9 Hyeon teaches wherein the driving chip (fig. 5) is configured for calculating the corresponding voltage compensation value (fig, 6B) according to the brightness difference between the combining area and the other areas ([0040] [00041] [0119]), and then adds the voltage compensation value to the second power source high potential signal to obtain the first power source high potential signal (fig. 6B).

Regarding claim 11 Hyeon teaches herein the light emitting units comprises a plurality of Mini LEDs that are connected in series (fig. 4).

Regarding claim 12 the limitations are similar to the limitations of claim 1 so rejected same way.
Regarding claim 13 the limitations are similar to the limitations of claim 2 so rejected same way.
Regarding claim 14 the limitations are similar to the limitations of claim 4 so rejected same way.
Regarding claim 15 Hyeon teaches wherein on the backplanes (fig. 3, 110-1, 110-2), the intensity of the power source low potential signals (fig. 4, ground potentials) corresponding to each of the light emitting units (fig. 4, 410-1…410-n), respectively, are equal (fig. 4). 
Regarding claim 16 Hyeon teaches wherein the plurality of backplanes (fig. 3, 110-1, 110-2) are each connected with a corresponding driving chip that input the first power source high potential signals and the second power source high potential signals to the light emitting units (fig. 5, fig. 6B). 
Regarding claim 17 the limitations are similar to the limitations of claim 8 so rejected same way.
Regarding claim 18 the limitations are similar to the limitations of claim 9 so rejected same way.
Regarding claim 20 the limitations are similar to the limitations of claim 11 so rejected same way.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyeon (US 20180166007) in view of Shin (US 20150339967).

Regarding claim 10 Hyeon teaches  wherein the backplane further comprises a backlight driving circuit for driving the light emitting units to emit light; wherein the backlight driving circuit comprises: a data signal input module, configured for inputting; a driving module, connected with the data signal input module, the driving module is configured for driving the light emitting units to emit light under control of the data signals and the power source high potential signals; and a storage module, connected with the data signal input module and the driving module, the storage module is configured for the storage of the data signals (fig. 5 and fig. 6B).

Hyeon is silent on data signals under control of scan signals.
However, Shin teaches data signals under control of scan signals ([0003] display driver may include a gate driver that supplies a scan signal to the plurality of gate lines, a source driver that respectively supplies grayscale voltages to the plurality of source lines).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Hyeon is light of Shin teaching so that it may include data signals under control of scan signals.
The motivation is to compensate for a second image to be displayed in the second region of the display, based on the processing information.

Regarding claim 19 the limitations are similar to the limitations of claim 10 so rejected same way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. S 20200193897.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625